UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6470


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ARMANDO JIMENEZ TAGLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cr-00295-MOC-DCK-1)


Submitted:   August 18, 2015                 Decided:   September 1, 2015


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Armando Jimenez Tagle, Appellant Pro Se. Steven R. Kaufman,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Armando Jimenez Tagle appeals the district court’s order

denying without prejudice his motion to dismiss his criminal

indictment, conviction, and sentence for lack of subject matter

jurisdiction.       We    have    reviewed      the    record       and    find   no

reversible error.       Accordingly, we affirm for the reasons stated

by   the     district    court.        United      States      v.    Tagle,       No.

3:12-cr-00295-MOC-DCK-1 (W.D.N.C. Mar. 6, 2015).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials      before    this      Court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2